      Case 1:20-cv-00147-MMB Document 28   Filed 07/21/21   Page 1 of 1




    UNITED STATES COURT OF INTERNATIONAL TRADE
            BEFORE: M. MILLER BAKER, JUDGE


THE HARRISON STEEL CASTINGS CO. )
                                )
                Plaintiff,      )                  Court No.: 20-00147
            v.                  )
                                )
UNITED STATES,                  )
                                )
                Defendant.      )


                        NOTICE OF APPEAL

     Notice is hereby given that THE HARRISON STEEL CASTINGS

CO., plaintiff in the above captioned action, appeals to the United

States Court of Appeals for the Federal Circuit from the final judgment

and order entered in this action on June 11, 2021 (Slip Op. 21-73).



                                       Respectfully submitted,

                                       /s/ Christopher M. Kane
                                       Christopher M. Kane

                                       SIMON GLUCK & KANE LLP
                                       Attorneys for Plaintiffs
                                       535 Fifth Avenue, 4th Floor
                                       New York, New York 10017
                                       Tel: (212) 775-0055
                                       ckane@customs-law.com

Dated:     July 21, 2021
